Fourth Court of Appeals
                                       San Antonio, Texas
                                                June 9, 2021

                                           No. 04-21-00231-CV

                   IN RE Michael Andrew DAVIS and Waterfleet, LLC, Relators

                                           Original Proceeding 1

                                                  ORDER

      Relators’ petition for writ of mandamus and motion for temporary relief are DENIED. This
amended order replaces this court’s June 4, 2021 administrative order.

        It is so ORDERED on June 9, 2021.



                                                                    _____________________________
                                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CI13387 pending in the 150th Judicial District Court, Bexar County,
Texas, the Honorable Larry Noll presiding.